DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 11-20 in the reply filed on 15 February 2021 is acknowledged.
	A species election was not made in the response. In a telephonic conversation with Charles Damschen on 23 March 2021, Mr. Damschen elected Species I-B, claims 11-20. No traverse was made, but Applicant may still traverse the species restriction in the next response. This telephonic election should also be confirmed in the next response.
	Claim 10 has been cancelled. Claims 1-9, drawn to non-elected Species I-A, are currently withdrawn from consideration. Upon determination of allowable subject matter, all claims containing the allowable subject matter will be considered for rejoinder.

Effective Date of the Current Claims is 05 February 2019
The currently claimed pre-installed gasket limitations in claim 11 (lines 12, 29, 33 and 41) are not found in the parent or provisional applications to which the current application claims priority. Accordingly, the effective date of current claims 11-20 is the filing date of the current CIP application, 05 February 2019. This means the publication of the parent application, Zogg (US 2017/0074436), published 16 March 2017, is available as prior art against the current claims.

Claim Objections
Claims 11-20 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 11, line 43, “selective” should be --selectively-- to correct the grammar.
	Regarding claim 11, line 44, a period should only be used at the end of the claim (and for abbreviations). See MPEP 608.01(m). It is believed a semicolon was intended here.
	Regarding claims 11-14, as noted above a period should only be used at the end of a claim, or for abbreviations. See MPEP 608.01(m). Numerous period punctuation marks are used throughout these claims and should be replaced with parentheses, for example. For example “a.” should be --(a)--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, the preamble is not consistent with the body of the claim. The body of the claim is drawn to attaching first and second chimney sections with a variable distance therebetween. Moreover, reciting a variable distance without context, i.e. variable distance between what?, does not make sense.
	Regarding claim 11, the terms first section, second section and intermediate section are confusing because a section is a portion of a structure, yet it is entirely unclear from the claim of what structure they are a portion.
	Regarding claim 11, the following terms lack antecedent basis: line 9 “the periphery”, line 11 “the main longitudinal axis”, line 14 “the periphery”, line 16 “the main longitudinal axis”, line 26 “the periphery”, line 28 “the main longitudinal axis”, lines 35-36 “that of said second end without set fixed flange” referencing a cross-sectional shape and peripheral dimension not previously defined, line 52 “the relative positions”, lines 59-60 “the relative positions”.
	Regarding claim 12, line 1, it is unclear which of the previously recited bands is being referenced by “said band”.
	Regarding claim 14, the following terms lack antecedent basis: “the cross-sectional shape”, “that of said inner shell body” directed to a cross-sectional shape of said inner shell body which is not previously defined, “said inner shell body”, “the periphery”, and “that of said inner shell body” directed to a periphery of the inner shell body which is not previously defined.
	Regarding claims 17-20, it is unclear which of the previously recited gaskets is being referenced by “said gasket”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zogg (US 2017/0074436) in view of Hermanson (US 2015/0260426).
	Regarding claim 11, Zogg teaches a method of accounting for a variable distance (Figure 13) comprising the steps of (a) fixing a position of a first section, said first section comprising (i) a body having a generally circular cross-sectional shape; (ii) a first flange integrally formed with a first end of said body, wherein said first flange is continuous around the periphery of said first end of said body, wherein said first flange is substantially perpendicular to the main longitudinal axis of said body; (iii) a second flange integrally formed with a second end of said body, wherein said second flange is continuous around the periphery of said second end of said body, and wherein said second flange is substantially perpendicular to the main longitudinal axis of said body (Figures 1 and 9A-14, which clearly illustrate and/or suggest a generally circular cross-sectional shape embodiment; paragraphs 37 and 67); (b) fixing a position of a second section, said second section comprising (i) a body having a generally circular cross-sectional shape; (ii) a first flange integrally formed with a first end of said body, wherein said first flange is continuous around the periphery of said first end of said body, wherein said first flange is substantially perpendicular to the main longitudinal axis of said body (Figures 1 and 9A-14; paragraphs 37 and 67); (c) positioning an intermediate section between said first fixed section and said second fixed section, said intermediate section comprising (i) a first end formed with a fixed flange thereon; (ii) a second end formed as a free end, wherein a cross-sectional shape and peripheral dimension of said free end is substantially the same as that of said second end without said fixed flange; and, (iii) a slip collar positioned over a portion of an exterior of said intermediate section between said first and section ends, wherein said slip collar may move along a length of said intermediate section, wherein said slip collar is formed with a slip collar flange thereon, wherein said slip collar is formed with an anchor and a connector, and wherein said anchor and said connector are configured to allow a user to selective secure a position of said slip collar with respect to said first and second ends of said intermediate section; (d) inserting said free end of said intermediate section into said first section such that said free end extends into said first section beyond said first flange of said first section; (e) positioning said fixed flange of said intermediate section adjacent said first flange of said second section; (f) positioning a band around a flange interface formed between said fixed flange of said intermediate section adjacent said first flange of said second section; (g) tightening said band such that it engages said fixed flange of said intermediate section adjacent said first flange of said second section to secure the relative positions thereof; (h) moving said slip collar toward said first flange of said first section until said slip collar flange is adjacent said first flange of said first section; (i) positioning a second band around a flange interface formed between said slip collar flange of said intermediate section adjacent said first flange of said first section; (j) tightening said second band such that it engages said slip collar flange of said intermediate section adjacent said first flange of said first section to secure the relative positions thereof; and, (k) sealing a space between said slip collar and an exterior surface of said intermediate section (Figures 11-14; paragraphs 67-70; claim 11).
	Zogg differs from claim 1 in that:
i.	Zogg does not teach the first flange of the first section, the first flange of the second section, the fixed flange of the intermediate section, and the slip color flange are each provided with a pre-installed gasket thereon.
	(i)	Zogg appears to suggest the use of a solid preformed seal, which appears to satisfy a gasket, which may be provided between mating flanges and that at least one such seal may be used (paragraphs 56, 62 and 65). While there is no teaching in Zogg of providing each of the claimed pre-installed gaskets, it is known in related art to provide preinstalled gaskets on each of the opposed mating flange surfaces of duct sections to provide gasket-to-gasket seals and to effectively provide an airtight juncture. See Hermanson (paragraphs 44-45, 73 and 80-83; Figures 11-19 and 38-39). Similarly, Zogg desires a hermetic seal (paragraph 62). Thus Hermanson suggests providing a pre-installed gasket on each of the claimed flange surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed pre-installed gaskets in Zogg because one of ordinary skill in the art would have been motivated to provide a gas tight seal between mating flanges in a known suitable manner, as evidenced by Hermanson.
	Regarding claims 12-14, Zogg clearly teaches these additional limitations.
	Claims 15-16 are satisfied for the reasons provided above. Hermanson was applied above for suggesting gasket-to-gasket seals at each of the mating flange interfaces.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zogg in view of Hermanson as applied to claims 11-16 above, and further in view of Flasher (5082297).
	Regarding claims 17-20, Hermanson was applied above for suggesting pre-installed gaskets. As to using a chemical adhesive to adhere the gaskets to the respective flanges, while not taught by Zogg, this is a known suitable method of holding a gasket to a desired surface such as a flange. See Flasher (Abstract; Figures 2-4; column 2, lines 28-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified method of Zogg because one of ordinary skill in the art would have been motivated to hold the gaskets in place in a known suitable manner, as suggested by Flasher. Only the expected result of holding the gaskets in place has been achieved by using a known suitable adhesive method of holding the gaskets in place.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745